Citation Nr: 0710360	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  05-07 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied service connection for 
back and neck disabilities.

In April 2006, the Board remanded the matter for due process 
considerations.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).


FINDINGS OF FACT

1.  A back disability was not clinically evident in service, 
was not shown to be manifest to a compensable degree within 
the first post-service year, and the record contains no 
indication that the veteran's current back disability is 
causally related to his active service or any incident 
therein, including the claimed in-service injury.

2.  The record contains no competent evidence that the 
veteran currently has a neck disability.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in service and may not 
be presumed to have been incurred in service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  A neck disability was not incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in a May 2004 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete a claim of service connection, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  The letter also advised 
the veteran to submit or identify any additional information 
that he felt would support his claims.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letter discussed above 
does not specifically satisfy all of the notice requirements 
of section 5103(a), particularly the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies have resulted in prejudice.  
See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

In that regard, the Board notes that Dingess/Hartmann element 
(1), veteran status, is not at issue in this case.  In 
addition, the veteran was adequately advised of elements (2) 
and (3) in the May 2004 VCAA letter.  Finally, as service 
connection has been denied for the disabilities at issue, 
elements (4), degree of disability, and (5), effective date, 
are not at issue.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  The veteran has not argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, the veteran's service medical records are on 
file, as are post-service private clinical records identified 
by the veteran.  Despite being given the opportunity to do 
so, the veteran has neither submitted nor identified any 
additional records pertaining to his claims and there is no 
indication of relevant, outstanding evidence.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2006).  

Although the veteran has not been afforded a VA medical 
examination in connection with this appeal, the Board 
concludes that one is not necessary.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2006).  

An examination or opinion is necessary if the evidence of 
record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) establishes that the veteran suffered 
an event, injury or disease in service; or has a presumptive 
disease or symptoms of such a disease manifesting during an 
applicable presumptive period; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service; but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (discussing the four elements to consider in 
determining whether a VA medical examination must be 
provided).

In this case, regarding the claim of service connection for a 
neck disability, with the exception of the veteran's April 
2004 application noting that he had noticed "a gradual 
change in my neck over the years," the record on appeal is 
entirely negative for any complaints or findings of a current 
neck disability or recurrent symptoms of a neck disability.  
Indeed, the veteran's claims folder contains medical records 
spanning more than 30 years.  Without exception, this 
evidence is entirely silent for any mention of a neck 
disability.  Lay statements submitted by the veteran are 
similarly negative for any indication of a current neck 
disability or recurrent symptoms of a neck disability.  
Lacking such evidence, the Board finds that a medical 
examination or opinion is not warranted under 38 C.F.R. § 
3.159(c)(4) (2006).  

With respect to the veteran's claim of service connection for 
a back disability, the record contains medical evidence 
showing that the veteran has been treated for chronic back 
pain and has been diagnosed as having degenerative disc 
disease.  The first element under section 3.159(c)(4) has 
therefore been satisfied.  In addition, while the veteran's 
service medical records are entirely negative for any 
indication of an in-service back injury or disability, the 
veteran has submitted lay evidence of an in-service back 
injury.  Thus, questions of credibility notwithstanding, the 
second element under section 3.159(c)(4) has arguably been 
satisfied.  

However, the Board finds that the record on appeal is 
entirely negative for any indication that the veteran's 
current back disability is associated with the claimed event, 
injury, or disease in service.  While record does contain of 
medical evidence spanning nearly two decades of post-service 
treatment for back pain, such treatment is consistently noted 
to be precipitated by events unrelated to service.  Indeed, 
at no point during any post-service treatment for back pain 
does the veteran make any reference to the in-service back 
injury he now claims to have experienced.  Rather, he 
consistently dates the onset of his back pain to non-service 
related events.  In light of this medical evidence, the Board 
finds that an examination is not necessary.  See Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); see also McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  Rather, there is 
sufficient competent medical evidence in the record to make a 
decision on the claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, the veteran has not argued 
otherwise.  


Background

At his May 1969 military induction medical examination, the 
veteran reported a history of a fracture of the sacrum.  
Examination revealed no residuals.  The veteran made no 
reference to any pre-service back injury and his spine was 
normal on clinical evaluation.  

The veteran's in-service medical records are entirely 
negative for complaints or findings of an in-service back or 
neck injury, or of treatment for back or neck pain.  

At his February 1971 military separation medical examination, 
the veteran's neck, spine, and musculoskeletal system were 
normal.  The veteran described himself as being "in good 
health."  No reports of an in-service back or neck injury 
were recorded.  

In April 2004, the veteran submitted an original application 
for VA compensation benefits, seeking service connection for 
back and neck disabilities.  On his application, the veteran 
indicated that in 1969, he was doing calisthenics when he 
felt his back go out.  He claimed that he was taken by 
ambulance and treated following the back injury.  The veteran 
stated that he had had back trouble since that time and had 
been continually seen by a variety of clinics and doctors.  

With respect to his claim of service connection for a neck 
disability, the veteran indicated that in 1970, when he was 
riding in a convoy going out for maneuvers, his truck was hit 
from behind.  He indicated that although he was not treated 
following the accident, he "began noticing a gradual change 
in my neck over the years."  

In support of his claim, the RO received private clinical 
records showing that in September 1978, more than seven years 
after his separation from service, the veteran sought 
treatment for low back pain.  By way of history, the veteran 
reported that six years prior, he had been "laid up for 2-3 
weeks after heavy lifting."  He made no reference to any in-
service injury, nor did he have any complaints pertaining to 
the neck.

From September to October 1984, the veteran again received 
treatment for back pain.  These records contain no reference 
to the onset of the veteran's symptoms, including reference 
to any in-service injury.  These records are likewise 
entirely negative for complaints or findings of a neck 
disability.  

Additional private clinical records, dated from February 1989 
to July 1999 show that in February 1989, the veteran was 
hospitalized after he sustained a work-related back injury, 
resulting in severe pain.  On admission, he reported that 
prior to his work-related injury, he had a history of 
intermittent low back pain and discomfort without particular 
symptoms.  He made no reference to any in-service back or 
neck injury.  On examination, his neck was supple, with no 
indication of any disability.  X-ray studies showed minimal 
scoliosis of the low back, but were otherwise normal.  The 
impression was acute low back pain superimposed on chronic 
low back pain.  Subsequent records show that the veteran 
received a 9% disability award from workers' compensation as 
a result of this injury.  

The veteran thereafter continued to complain of low back pain 
and was seen on numerous occasions between February 1989 and 
July 1999 in reference to his low back complaints.  In 1991, 
he was diagnosed as having degenerative disc disease.  At no 
point, however, did the veteran report a neck disability or 
symptomatology, nor did he make any reference to any in-
service back or neck injury.  

In a September 2004 rating decision, the RO denied service 
connection for a back disability, finding that the service 
medical records were negative for any in-service injury or 
disability.  In addition, the RO found that there was no 
evidence of arthritis of the back within the first post-
service year, nor was there any evidence that the veteran's 
current back disability was due to his service.  The RO also 
denied service connection for a neck disability, noting that 
the service medical records were negative for any neck injury 
or disability.  In addition, the RO found that the record 
contained no evidence that the veteran currently had a neck 
disability which was due to service. 

The veteran appealed the RO's decision.  In his February 2005 
substantive appeal, he claimed that he had been involved in a 
tank accident in 1970 during which both his back and neck 
were injured.  

In support of his appeal, the veteran submitted a March 2005 
statement from a former solder who served with the veteran.  
This individual indicated that between the months of April 
and August 1970, he remembered riding in a truck with the 
veteran and getting hit from behind by another truck.  He 
indicated that the "impact was hard enough to cause damage 
to both tracks [sic] and was very jarring to the people 
inside."  

In a July 2005 statement, the veteran's parents indicated 
that during the veteran's active service, he wrote home to 
tell them about a tank accident.  They indicated that the 
veteran had no known back problems when he entered service, 
but that upon his return from service, he experienced many 
incidents in which his back went out.


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. § 3.307(a).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.


Analysis

Back disability

The veteran seeks service connection for a back disability.  
On his original application received in April 2004, he 
claimed that he injured his back in service doing 
calisthenics.  More recently, however, the veteran claimed 
that he injured his back in a truck or tank accident which 
occurred in 1970.  See February 2005 substantive appeal.

As set forth above, the veteran's service-medical record are 
entirely negative for notations of an in-service back injury 
or disability.  Indeed, at his February 1971 military 
separation medical examination, the veteran's spine was 
normal.  

The Board further notes that the evidence of record is 
negative for a diagnosis of a back disability, including 
arthritis, within the first post-service year.  Thus, any 
arthritis of the back may not be presumed to have been 
incurred during service.  See 38 C.F.R. §§ 3.307, 3.309.

In fact, the Board notes that the first notation of back 
complaints in the contemporaneous evidence of record is not 
until September 1978, more than seven years after his 
separation from service.  Moreover, at that time, the only 
history reported by the veteran of previous back pain was six 
years prior, following an episode of "heavy lifting."  The 
Board finds that it is significant that the veteran made no 
reference to any in-service injury at that time, either doing 
calisthenics or in a tank or truck accident.  Indeed, after 
reviewing the entire record, the Board notes that the first 
time the veteran dated his back pain to service was in April 
2004, when he submitted his application for VA compensation 
benefits.  

While the Board has considered the recent statements of the 
veteran to the effect that he has experienced continuous back 
symptoms since service, the absence of medical evidence 
corroborating his recollections weighs against the claim.  In 
Savage v. Gober, 10 Vet. App. 488 (1997), it was noted that 
while the concept of continuity of symptomatology focuses on 
continuity of symptoms, not treatment, in a merits context, 
the lack of evidence of treatment may bear upon the 
credibility of the evidence of continuity.  See also 38 
C.F.R. § 3.303(b).

In other words, despite the lay evidence of an in-service 
back injury, the absence of contemporaneous medical evidence 
of complaints or diagnoses of a back disability in service, 
within the first post-service year, or for many years 
thereafter, constitutes negative evidence tending to disprove 
the claim that the veteran developed a chronic back 
disability in service or within the first post-service year.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).

Based on the foregoing, the Board concludes that the most 
probative evidence shows that a back disability was not 
present in service, within the first post-service year, or 
for many years thereafter.

Although the record shows that a back disability was present 
during service, as set forth above, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Thus, if there is a causal connection 
between the current condition and service, service connection 
may be established.  Godfrey v. Derwinski, 2 Vet. App. 354 
(1992).

In this case, however, the medical evidence of record 
contains no indication that the veteran's current back 
disability is related to service.  In fact, the medical 
evidence of record consistently dates the veteran's back pain 
symptoms to nonservice-related causes.  For example, the 
September 1978 private medical record notes that the veteran 
had a history of back pain from heavy lifting.  The February 
1989 medical records note that the veteran's back pain 
exacerbation resulted from an on-the-job injury for which the 
veteran was awarded workers' compensation benefits.  

The Board has also considered the veteran's assertions that 
his current back disability was incurred in service.  
However, because the record does not establish that the 
veteran possesses a recognized degree of medical knowledge, 
his own opinions as to diagnosis or causation are not 
probative.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In summary, the Board finds that a back disability was not 
present in service or for years thereafter, and the most 
probative evidence indicates that the veteran's current back 
disability is not causally related to his active service or 
any incident therein, including the claimed in-service 
injury.  For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the claim and the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neck disability

The veteran also seeks service connection for a neck 
disability, which he claims was incurred in service as a 
result of a whiplash-type injury he sustained in a 1970 truck 
or tank accident.  

In order to be considered for service connection, a claimant 
must first have a disability.  Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997).  In addition to medical evidence establishing the 
presence of a current disability, the record must also 
contain medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
as well as medical evidence of a nexus between the current 
disability and either an in-service disease or injury or a 
service-connected disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In this case, the evidence of record contains no competent 
evidence that the veteran currently has a neck disability.  
While he has reported that he has noticed "a gradual change 
in [his] neck," the record on appeal is otherwise entirely 
negative for any indication of a current neck disability.  
Indeed, while the record on appeal in this case contains 
medical records spanning more than three decades, not one of 
these records makes any reference to any neck symptomatology 
or disability.  In fact, when the veteran was examined in 
February 1989 after he sustained an on-the-job back injury, 
his neck was described as "supple," with no indication of 
disability.  

While the Board has considered the veteran's contentions to 
the effect that he has noticed changes in his neck, as the 
record does not establish that he possesses a recognized 
degree of medical knowledge, he lacks the competency to 
provide evidence that requires specialized knowledge, skill, 
experience, training or education, such as a current medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In summary, absent evidence of that the veteran currently has 
a neck disability which is related to his active service or 
any incident therein, service connection for a neck 
disability is not warranted.  The preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a neck disability is 
denied.




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


